Mr. Justice Dickey delivered the opinion of the Court: Our statute provides for the recording of “deeds, mortgages, powers of attorney and other instruments of writing, relating to or affecting the title to real estate.” And it is further provided, that “ deeds, mortgages and other instruments in writing relating to real estate, shall be deemed, from the time of being filed for record, notice to subsequent purchasers and creditors, though not acknowledged or proven according to law.” It is true, that under the construction given by this court, to our statutes relating to conveyancing, and in relation to the rights and powers of married women, the deed of trust made by Mrs. Martin, to secure the balance of the purchase money owing to Mrs. Brown, was not operative as a conveyance, inasmuch as her husband did not join in the execution thereof, and such deed did not, as such, create a lien' upon the land. It does not follow, however, that that instrument was not operative as a declaration preserving the vendor’s lien, or as a declaration of a trast which, by the intention of the parties, was to exist in favor of Mrs. Brown to secure her purchase money. This surely is an instrument in writing “ relating -to real estate.” It is a distinct, though not a very artistic, declaration by Mrs. Martin that she holds her title subject to a lien in favor of Mrs. Brown, for the unpaid part of her purchase money, and a distinct statement of the amount of such charge upon the land. It is, undoubtedly, the policy of our recording laws, that every instrument in writing relating to land, when once recorded, shall be notice to the world of everything stated in such instrument, and of everything which is necessarily implied from the words of the recorded instrument. Those appellants claiming as subsequent Iona fide purchasers or incumbrancers occupy the same position in this case as they would have done had this instrument (not having been recorded) been read aloud to them by the appellee, before they became in any way interested in this question. As against her grantee, there can be no doubt of her right to assert a vendor’s lien. As to the others, they have constructive notice of her equities. This deed of trust by a feme covert (her husband not joining with her in its execution) has no validity as a conveyance. It has no force or power to create a lien. A married woman can, however, without the aid of her husband, accept a deed and hold title to land. She can also tell the truth, and there is no law to render its utterance ineffectual. Under our statute, as to the effect, as notice, of recording instruments in writing relating to land, the execution and recording of this instrument becomes equivalent to a personal declaration of her equitable rights to each of appellants claiming as Iona fide purchasers. The decree will be affirmed. Decree affirmed.